UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 28, 2011 CONMED CORPORATION (Exact name of registrant as specified in its charter) New York 0-16093 16-0977505 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 525 French Road Utica, New York 13502 (Address of principal executive offices, including zip code) (315) 797-8375 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (See General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2Financial Information Item 2.02Results of Operations and Financial Condition. On July 28, 2011, CONMED Corporation issued a press release announcing financial results for the second quarter of 2011.A copy of this press release is attached hereto as Exhibit 99.1. The information in this Current Report on Form 8-K that is furnished under “Item 2.02. Results of Operations and Financial Condition” and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Section 5Corporate Governance and Management Item5.02Departure of Principal Officers; Election of Directors; Appointment of Principal Officers On July 29, 2011, the Board of Directors appointed Joseph G. Darling to the newly created position of Vice President of Corporate Commercial Operations, effective August 1, 2011.In this new role, Mr. Darling will maintain his current responsibilities at CONMED Linvatec and add the Business Units of CONMED Patient Care, CONMED Endosurgery and CONMED Endoscopic Technologies.As disclosed in his Form 4 filing, on July 29, 2011, Mr. Darling was granted 15,000 restricted stock units under the Company’s Executive Incentive Plan. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (c) Exhibits The following exhibit is included herewith: Exhibit No. Description of Exhibit Press Release dated July 28, 2011, issued by CONMED Corporation. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CONMED CORPORATION (Registrant) By: Robert D. Shallish, Jr. Vice President-Finance and Chief Financial Officer Date:August 1, 2011 EXHIBIT INDEX Exhibit Number Exhibit Description Press Release, dated July 28, 2011, issued by CONMED Corporation.
